Order filed, February1, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00049-CV
                                 ____________

                         ROBERT ARNOLD, Appellant

                                            V.

                     CITY OF ORANGE, TEXAS, Appellee


                    On Appeal from the 260th District Court
                            Orange County, Texas
                      Trial Court Cause No. D110312-C


                                     ORDER

      The reporter’s record in this case was due January 28, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kellie Derouen, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM